Title: To Alexander Hamilton from George Washington, 20 March 1793
From: Washington, George
To: Hamilton, Alexander



United States March 20 1793.
Sir,

It appears from your Report to me of the 18 instant, and the Statements accompanying it, that it will be proper to take measures for securing a Loan of Eight hundred thousand Dollars; as authorised by the Act, entitled “an Act making appropriations for the support of Government for the year 1793.” I have therefore to request that you will cause such a Power to be prepared for my signature as will be necessary for your authorization to effect said Loan in the time & manner stated in your Report.

Geo: Washington

